Per Curiam,
This is an appeal from an order of the lower court sustaining a tax assessment of appellant’s real estate for the triennial period from 1948 to 1950, which included as a subject of taxation its “machinery and equipment”.
Such an assessment for the period from 1945 to 1947, was declared valid in a prior appeal taken by this appellant: North Side Laundry Co. et al. v. Board of Property Assessment, Appeals and Review, (reported as United Laundries, Inc. et al. v. Board of Property Assessment, Appeals and Review), 359 Pa. 195, 58 A. 2d 833; and its petition to the Supreme Court for reargument, alleging for the first time that the assessment was discriminatory and a violation of ap*66pellant’s rights guaranteed by the Constitutions of the United States and Pennsylvania, was denied.
Appellant has raised the same questions here as it did in the prior appeal and petition for reargument, which, we hold, have been determined adversely to his contentions by the North Side Laundry case, supra; and the order of the lower court must be affirmed.
Order affirmed.